Citation Nr: 1509326	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a right ankle sprain.

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board on his June 2010 VA Form 9.  In March 2014, the Veteran then submitted a statement withdrawing his hearing request.  Thus, the hearing request is considered to be withdrawn.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

The Veteran asserted in his July 2010 Notice of Disagreement that he has experienced some sort of pain or discomfort with his right knee or right foot since first injuring his right ankle during basic training while stationed at Fort Leonard Wood in November 1968.  

The Veteran's service treatment records reflect that in November 1968 he sustained a sprain to his right ankle with no fracture or dislocation when he twisted it while going over a log.  A separate November 1968 treatment record also notes an injury to the right foot, states that the Veteran sprained his right ankle, and he had no significant abnormality.  A March 1969 treatment record states that the Veteran sustained a knee injury that was noted to be objectively negative.  An October 1969 treatment record notes that the Veteran sustained a hairline fracture of the terminal phalanx of the right great toe on October 5 that occurred when an ironing board collapsed on it.  A subungual hematoma developed immediately, with the nail being torn off on October 9 with subsequent hemorrhage.

Post-service, the Veteran's October 2008 VA treatment record reflects that he has been diagnosed with degenerative joint disease of the right knee, as well as arthritic change in the right mid-foot.  X-rays taken of the Veteran's right foot and ankle in September 2008  reveal that he has a calcaneal spur and talonavicular arthropathy.   

The Veteran is competent to report experiencing recurrent symptoms of knee, ankle and foot pain since service.  Since there is evidence in the record that the Veteran is presently diagnosed with right knee and foot conditions which may be related to injuries he sustained while on active duty service, a medical examination and opinion are needed to adjudicate the claims.  38 C.F.R. § 3.159(c)(4)(2014); McClendon v. Nicholson, 20 Vet App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since November 2011 and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed right knee, right foot, and right ankle conditions.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Clearly describe all diagnoses related to the Veteran's right knee, right ankle, and right foot.

(b)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed right knee disability was incurred in service?

(c)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed right ankle disability was incurred in service?

(d)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed right foot disabilitywas incurred in service?

In providing the opinion, the examiner should consider the Veteran's in-service injuries to the right ankle, right foot, right great toe and right knee.  

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then readjudicate the issues on appeal.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




